Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  “7.431” should be “7.4031”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 	
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kyodo  (US 2018/0016459). 	Regarding claim 1, Kyoda discloses “an anti-counterfeit ink composition (claim 13) containing composite tungsten oxide fine particles (claim 1), wherein a lattice constant of the composite tungsten oxide fine particles is such that a-axis is 7.3850 Å or more and 7.4186 A or less, and c-axis is 7.5600 Å or more and 7.6240 Å or less (penultimate full paragraph on page 3 of the submitted translation).” 	Regarding claim 2, Kyoda discloses “wherein the lattice constant of the composite tungsten oxide fine particles is such that the a-axis is 7.431 Å or more and 7.4111 Å or less, and the c-axis is 7.5891 Å or more and 7.6240 Å or less ((penultimate full paragraph on page 3 of the submitted translation).”
 	Regarding claim 3, Kyoda further discloses “wherein the composite tungsten oxide fine particles are composite tungsten oxide having a hexagonal crystal structure (claim 4) expressed by MxWyOz (wherein M is an element of one or more kinds selected from H, He, alkali metal, alkaline earth metal, rare earth elements, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi, I, and Yb, W is tungsten, O is oxygen, satisfying 0.001≤x/y≤1, 2.2 ≤z/y≤3.0) (claim 1).” 	Regarding claim 4, Kyoda further discloses “wherein a crystallite size of each composite tungsten oxide fine particle is 1 nm or more and 200 nm or less (paragraph 54).” 	Regarding claim 5, Kyoda further discloses “wherein a surface of each composite tungsten oxide fine particle is coated with a compound containing at least one element selected from Si, Ti, Al, and Zr (claim 3).” 	Regarding claim 7, Kyoda further discloses “which contains a solvent, and / or a liquid uncured material of resin curable by energy rays (claim 1).”	Regarding claim 8, Kyoda further discloses “an anti-counterfeit ink containing the anti-counterfeit ink of claim 1 (claim 10).” 	Regarding claim 9, Kyoda further discloses “anti-counterfeit printed matter including a printing section printed with the anti-counterfeit ink of claim 8 (claim 13).” 	Regarding claim 10, Kyoda further discloses “the anti-counterfeit printed matter of claim 9 containing an organic binder (eighth full paragraph on page 12 of the submitted translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853